Case 1:18-cv-00444-RGA Document 27-3 Filed 12/10/18 Page 1 of 5 PageID #: 334




                            EXHIBIT 3
Case 1:18-cv-00444-RGA Document 27-3 Filed 12/10/18 Page 2 of 5 PageID #: 335


                           Plus




2017
RETROSPECTIVE




Patent Litigation Special Report
         Case 1:18-cv-00444-RGA Document 27-3 Filed 12/10/18 Page 3 of 5 PageID #: 336

Top Patentees                                                                                                                              2017

 Uniloc [et al]                                                      86     YETI Coolers, LLC                                              506
 SportBrain Holdings LLC                                   64               Uniloc [et al]                                  238
 Coding Technologies LLC                             46                     Intellectual Ventures II LLC                    234
 Hybrid Audio, LLC                                  44                      Blue Spike, LLC                                217
 Venadium LLC                                      43                       Genentech, Inc.                               205
 Pfizer Inc.                                      41                        Sanofi-Aventis LLC [et al]                    204
 Kaldren LLC                                     37                         Celgene Corporation                         188
 VOIT Technologies, LLC                         34                          Takeda Pharmaceuticals, I..                 181
 Bristol-Myers Squibb Company                  32                           Realtime Data LLC                          173
 Biogen MA Inc.                                31                           Mirror Imaging LLC                        168
 Symbology Innovations LLC                    30                            Kaldren LLC                             136
 Realtime Data LLC                            29                            Qualcomm Incorporated                  130
 Blackbird Tech LLC                          28                             Personalized Media Comm..              126
 Mirror Imaging LLC                          28                             Blue Sky Networks, LLC                 123
 Biogen International GmbH                  24                              Symbology Innovations LLC              123
 Janssen Pharmaceuticals, Inc. ..           23                              Cellular Communications E..           121
 Guyzar LLC                                22                               Realtime Adaptive Streami..           116
 Blue Spike, LLC                         18                                 Mantis Communications, L..           112
 Express Mobile, Inc.                    18                                 Magna Mirrors of America, ..         108
 Forest Laboratories Holdings, ..        17                                 Lone Star Silicon Innovatio..       95
 Sanofi-Aventis LLC                      17                                 Forest Laboratories Holdin..        94
 Eli Lilly and Company                  16                                  Michigan Motor Technolog..          94
 Intellectual Ventures II LLC           16                                  Pfizer Inc.                         93
 Magnacross LLC                         16                                  X-Mobile Technologies LLC           93
 Mitsubishi Tanabe Pharma Cor..         16                                  Biogen International                92
 Pherah LLC                             16                                  Wi-LAN Inc.                         91
 Plectrum LLC                           16                                  Hera Wireless                       90
 Cumberland Systems LLC                 15                                  Sisvel UK Limited                   90
 Interface Linx, LLC                    15                                  Sprint Communications Co..          90
 MyMail, Ltd.                           15                                  Wi-LAN USA, Inc.                    88
                                    0              50                 100                                   0          200          400      600



Top Patent Challengers
 Teva Pharmaceuticals, Inc.                                          47     Teva Pharmaceuticals, Inc [et al]                              374
 Samsung Electronics America, Inc. [et al]                      35          Mylan Pharmaceuticals Inc. [et al]                       222
 Apple, Inc.                                                  30            Sandoz, Inc.                                          184
 LG Electronics, Inc. [et al]                               25              Par Pharmaceutical, Inc.                             169
 Mylan Pharmaceuticals, Inc.                                25              Aurobindo Pharma, Inc. [et al]                      158
 Amazon.com, Inc.                                          23               Apotex Inc. [et al]                               138
 Aurobindo Pharma, Inc.                                    23               Amneal Pharmaceuticals LLC                      124
 Huawei Device USA, Inc. [et al]                         20                 Apple Inc.                                      124
 Par Pharmaceutical, Inc.                                20                 Haier America Trading, LLC                      123
 Sandoz, Inc.                                            20                 LG Electronics, Inc. [et al]                    120
 ZTE, Inc. [et al]                                       20
                                                                            Samsung Electronics, Inc. [et al]               119
 Amneal Pharmaceuticals LLC                              19
 Microsoft Corporation                                   19                 Macleods Pharmaceuticals Limited ..            107
 Apotex Inc. [et al]                                    18
                                                                            Amgen Inc.                                    93
 Zydus Pharmaceuticals Inc.                            16                   Amazon.com, Inc.                             86
 Lenovo (United States) Inc.                           15                   Zydus Pharmaceuticals Inc.                   86
 T-Mobile, Inc.                                        15                   Huawei Device USA, Inc. [et al]              83
 HTC, Inc.                                            14                    Ascent Pharmaceuticals, Inc.                 81
 Motorola Mobility, LLC                               14                    ZTE Inc. [et al]                             80
 AT&T Mobility LLC                                   13                     Hetero Labs Limited [et al]                 72
 Dr. Reddy's Laboratories, Inc.                      13                     Lenovo Inc. [et al]                         67
 Lupin Limited                                       13                     Dr. Reddy's Laboratories, Inc.              63
 Macleods Pharmaceuticals Limited                   12                      Fresenius Kabi, LLC                        61
 Wal-Mart Stores, Inc.                              12                      Microsoft Corporation                      61
 Verizon Wireless [et al]                          11                       Google LLC                                 60
 Cisco Systems, Inc.                               11                       Breckenridge Pharmaceutical, Inc.          57
 Hetero Labs Limited                               11                       Alvogen Pine Brook, LLC f/k/a Alvo..       56
 HP, Inc.                                          11                       Actavis Laboratories FL, Inc.              54
 Sprint Spectrum LP                                11                       Motorola Mobility, LLC                     54
 Panasonic Corporation of North America            10                       Endo International plc                     53
 Target Corporation                                10                       Suzhou ZhongCheng New Energy ..            53
                                             0       20         40    60                                           0          200          400

                                                 By Number of Cases         By Number of Accusations


© 2018 Docket Navigator                                                                                                                      10
       Case 1:18-cv-00444-RGA Document 27-3 Filed 12/10/18 Page 4 of 5 PageID #: 337

Top Patentee Firms                                                                     2017




Top Patent Challenger Firms




                           By Number of Cases   By Number of Litigation Milestones

© 2018 Docket Navigator                                                                 13
       Case 1:18-cv-00444-RGA Document 27-3 Filed 12/10/18 Page 5 of 5 PageID #: 338

Top Patentee Attorneys                                                                 2017




Top Patent Challenger Attorneys




                           By Number of Cases   By Number of Litigation Milestones

© 2018 Docket Navigator                                                                 14
